Citation Nr: 0917240	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier then October 23, 2002, 
for the grant of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The  Veteran had active military service from June 1980 to June 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah. 

In January 2006 the Board remanded the issue on appeal to the 
RO, via the Appeals Management Center (AMC) for further 
development. 


FINDINGS OF FACT

1.  The Veteran was receiving vocational rehabilitation 
training for glass blowing until October 15, 2002. 

2.  The Veteran filed her claim on October 23, 2002. 

3.  Prior to October 23, 2002, the Veteran's service-connected 
disabilities are not shown to have precluded the Veteran from 
performing substantially gainful employment consistent with her 
educational and occupational background.  


CONCLUSION OF LAW

Prior to October 23, 2002, the criteria for the assignment of a 
total rating based on individual unemployability due to 
service-connected disability was not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board is aware that the May 2003 letter concerned the 
Veteran's initial service connection claim, not the earlier 
effective date claim.  However, the current appeal arose upon 
the grant of TDIU in June 2003.  The question of whether a 
further VCAA letter for such a  "downstream" issue is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, 
the General Counsel held that, in such circumstances, a 
Statement of the Case was required in cases involving a 
"downstream" issue, but 38 U.S.C.A. § 5103(a) did not require 
separate notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  Here, the 
requirement of a Statement of the Case was met in April 2004. 

In May 2003 the Veteran was advised that VA would make 
reasonable efforts to help get evidence necessary to support 
her claim.  They would try to get medical records, employment 
records, or records from other Federal agencies.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the  Veteran 
of: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements have 
been met in this appeal.  On April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim," was removed.  This amendment 
applies to all applications for benefits pending before VA on, 
or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the  Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor her representative has identified, and 
the file does not otherwise indicate, that there are any other 
VA or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

 Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with 
an appellate decision on the claim for an earlier effective 
date. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for direct 
service connection the effective date will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within 1 year of separation.  Otherwise, 
the effective date is the date of the receipt of the claim or 
the date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  

However, the effective date for TDIU is governed by the 
effective date provisions for increased ratings of 38 C.F.R. § 
3.400(o).  See Hurd v. West , 13 Vet. App. 449 (2000) (Court 
applied 38 U.S.C.A. § 5110(b)(2), which applies to increased 
rating claims, to a TDIU claim).  The applicable effective date 
statute and regulations provide that the proper effective date 
for TDIU is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if a 
claim is received within one year from such date; otherwise, 
the effective date is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, the Veteran was granted a TDIU effective October 
23, 2002, by the June 2003 RO rating decision.  The Veteran was 
assigned an effective date of October 23, 2002 because that was 
the date of her claim.  The Veteran asserts that she is 
entitled to an earlier effective date for her grant of TDIU. 

The Board notes that the Veteran's service-connected 
disabilities are post-traumatic stress disorder (PTSD) rated at 
70 percent disabling, effective May 12, 1998; left ankle rated 
at 20 percent disabling, effective February 1, 1990; neuropathy 
of the left lower extremity rated at 10 percent disabling, 
effective November 28, 1987; and an ovarian cyst rated at 10 
percent disabling, effective January 1, 1991.  

The Board notes that as of May 12, 1998 the Veteran has had a 
combined rating of 80 percent for her service-connected 
disabilities.  Total disability ratings based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more service-
connected disabilities, provided that one of those disabilities 
is ratable 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Since May 12, 1998, the Veteran has met the combined percentage 
rating criteria for TDIU under 38 C.F.R. §§ 3.340, 3.341, 4.16.  
However, before a TDIU may be granted, there must also be a 
determination that the Veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or non-service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The question in a TDIU case is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment and not whether the Veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

Therefore, in this case the Board must see if the Veteran's 
service-connected disabilities were sufficient to produce 
unemployability, without regard to advancing age or non-
service-connected disability, prior to October 23, 2002.  The 
Board notes that the earliest effective date, besides the date 
of claim, is one year prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred and therefore, only the evidence for the one year 
prior to October 23, 2002 needs to be examined.  

The Veteran has been repeatedly requested to supply her exact 
dates of employment but has failed to respond to those 
requests.  However, in her October 2002 claim she stated that 
she worked doing medical massages from February/March 1999 to 
April/May 1999, a laborer for two to three weeks in June 2001, 
and as a massage therapist from January 2002 to February 2002.  
She stated that she was currently retraining in glass blowing.  

A careful review of the Veteran's VA treatment records and 
records from the Social Security Administration revealed that 
in November 2001, January 2002, and July 2002 the Veteran 
reported she was working doing glass blowing.  In addition, a 
February 2002 mental health note stated that she was anxious 
and reactive about her and compensation and pension hearing and 
work.  Also, in February 2002 she reported that she was very 
stressed by her massage job. 

At the Veteran's April 2002 VA examination it was noted that 
she was in the process of converting a large storage trailer 
into a mobile home workshop.  

A careful review of the Veteran's VA Vocational Rehabilitation 
file showed that from April 2001 until December 2001 she was 
receiving training in glass blowing.  An October 2001 case 
management note stated that they were working on a business 
plan.  It also noted that the Veteran's instructor was having 
problems with her because she wouldn't listen and was volatile 
and violent; however, she was working as a contract employee 
and selling her glassware.  A December 2001 VA training report 
stated that the Veteran kept skipping training and had an 
erratic schedule.  A December 2001 case management report 
stated that she was getting a trailer to work in and that she 
was also getting together a list of equipment needed and 
potential vendors.  In a March 2002 letter to her VA Vocational 
Rehabilitation Counselor she stated that she found a temporary 
studio to do her glass blowing. 

The Board notes that an October 15, 2002, Vocational 
Rehabilitation Counselor note stated that the Veteran had an 
interest in resuming training and self employment in glass 
blowing; however, the trainer was no longer interested in 
providing individualized services to her.  It was noted that 
there was a history of interpersonal difficulties at the 
training site.  It was also noted that the Veteran requested 
training in a different state and that based on prior attempts 
and resultant interpersonal problem the Veteran was advised 
that training of that nature could not be supported under 
Chapter 31.  

The Board notes that in March 2003 the Vocational 
Rehabilitation Counselor decided that the Veteran was unable to 
become employed and therefore, her current vocational goal was 
not currently feasible because of her interpersonal 
difficulties in training settings and her absences from 
training.  

After a review of the evidence, the Board finds that there is 
no evidence that prior to October 23, 2002, the Veteran was 
precluded from performing substantially gainful employment 
consistent with her educational and occupational background 
because of her service-connected disabilities.  The Veteran has 
been asked to give exact dates of employment and has failed to 
respond.  In addition, it was in mid-October 2002 that 
Vocational Rehabilitation found out that the Veteran wanted to 
resume her training; however, her instructor was not willing to 
train her again and the Board finds that this was not 
indicative that she was unemployable.  Therefore, the Board 
finds that there is no evidence that one year prior to the date 
of claim that it was factually ascertainable that her service-
connected disabilities were sufficient to produce 
unemployability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

Therefore, an effective date earlier then October 23, 2002, for 
the grant of entitlement TDIU is denied. 




ORDER

An effective date earlier then October 23, 2002, for the grant 
of entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


